901 N.E.2d 1100 (2009)
In the Matter of Timothy L. CORBIN, Respondent.
No. 49S00-0810-DI-565.
Supreme Court of Indiana.
March 3, 2009.

PUBLISHED ORDER SUSPENDING RESPONDENT FROM THE PRACTICE OF LAW IN INDIANA FOR NONCOOPERATION
On November 5, 2008, this Court ordered Respondent to show cause why Respondent should not be immediately suspended from the practice of law in this state for failure to respond to the Indiana Supreme Court Disciplinary Commission's demands for a response to a grievance filed against Respondent. The order required that Respondent show cause in writing within 10 days of service of the order. Respondent has not submitted a response to the Court's order to show cause. On February 11, 2009, the Commission filed a "Request For Ruling And To Tax Costs."
Being duly advised, the Court ORDERS that Respondent be suspended from the practice of law, effective immediately. Pursuant to Admission and Discipline Rule 23(10)(f)(3), the suspension shall continue until: (1) the Executive Secretary of the Disciplinary Commission certifies to the Court that Respondent has cooperated fully with the investigation; (2) the investigation or any disciplinary proceedings arising from the investigation are disposed of; or (3) until further order of this Court. Respondent is ordered to fulfill the duties of a suspended attorney under Admission and Discipline Rule 23(26).
IT IS FURTHER ORDERED, pursuant to Admission and Discipline Rule 23(10)(f)(5), that Respondent reimburse the Disciplinary Commission $524.48 for the costs of prosecuting this proceeding.
All Justices concur.